*511On Rehearing.
Breaux, J.
The dative testamentary executrix has been destituted. The judgment is final both as to the destitution and the writ of sequestration which was issued in the case and which is to remain for the time being undisturbed. It is also final in matter of the opposition to the account filed and approved.
This court granted a rehearing in matter of the good faith of Mrs. Rachael Benton and upon questions incidental to that issue.
The ease having been argued on the rehearing, further consideration was given to the issues.
It was not deemed advisable, in order that the issues may be tried before the District Court, to recall and set aside the judgment (decreeing that Mrs. Benton was in good faith) of this court -and of the District Court, and let the case be remanded to try this issue and to determine again the effect to be given to the proceedings for divorce and to the judgment rendered between Mrs. Benton and Burrell J. Manscoe in Indiana. Mrs. Peytral, daughter of E. B. Benton and Mrs. Rachael Benton, is also a party to this litigation. She sued to destitute the executrix, and to annul the will, and claim the succession. She asked to be recognized as Dr. Benton’s sole and only heir.
On the trial of the case, her evidence was heard. It was made manifest that the late Dr. Benton always treated her as his daughter. After having left the matrimonial home to reside in another parish of this State, it was to her always that he wrote. His letters to his daughter are advisory and kind. He admonished her to keep good company or none; says to her that he is pleased with her letters; that her mind is improving, and that good books are excellent companions; says to her that she is near and dear to him. At all times he seeks to protect and shield her. All his letters contain a number of expressions to that end. The family of Dr. Benton have always considered her ns one of its members. In letters, the mother of Dr. Benton refers to this daughter when she was a child as “Baby Rachael.”
Whatever errors the mother may have committed, and however void the decree, of divorce obtained in Indiana may have been, it would be a sad necessity if ever it becomes necessary, under the law, to decide that this daughter must be considered an outcast from all family ties and be numbered as one among the disinherited of humanity. She, until recently, as we understand, had no cause to suspect that she was not the daughter of a legal marriage.
*512It is true that in the last few years prior to his death the father, who it seems was an eccentric man, became estranged from his daughter. He was, it appears, opposed to her marriage and her husband was not in favor with him, but in all this he was never heard to disown her. During his last illness, the daughter called to see him. She failed in getting admission to his room, but not owing to any fault of hers. She was not at his funeral, it is true, but no one gave her notice of his death, upon whom it devolved to give the notice.
' The mother of Dr. Benton, and the other members of her family, while he lived, always looked upon him, so far as the record discloses, as the husband of Mrs. Benton and the father of Rachael. The letters addressed to them by Mrs. Benton, mother of Dr. Benton, lead to the inference that they considered her as united in lawful wedlock.
There remain two sisters and a brother of the late Dr. Benton. The sisters are the claimants. The brother has not sought to have the decree of divorce declared void, or to attack the will. The plea of the sisters to have the marriage of their brother decreed void and the child illegitimate is not persuasive.
The license in due form is produced and evidence of the marriage which took place in Cairo, Illinois. This was preceded by a decree of divorce.
As relates to the daughter, we are thoroughly convinced that the marriage must be given complete legal effect. As relates to the father and mother, we are of the opinion that it falls within the principles laid down in Smith vs. Smith, 43 Ann. 1148.
As relates to Mrs. Benton, and particularly to the late Dr. Benton, we are not prepared to hold that plaintiff had made out such a case as requires us to decree that the marriage was not at least a putative marriage.
The good faith of the parties sufficient to give it effect as such has not been rebutted to an extent that would justify us in recalling the views heretofore expressed by us, and in setting aside our original decree.
Our order granting the rehearing is rescinded and recalled.
Our former decree is reinstated and is the decree of the court.
Mr. Justice Blanchard, dissents.